DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 16-17, drawn to an apparatus and method for localizing a first device, the method comprising: emitting a first modulated light signal; receiving a reflection of the first modulated light signal from the first device; determining, based on the first modulated light signal and the reflection, a position of the first device in a first coordinate system associated with an emitter of the first modulated light signal; determining a position of the first device in a second coordinate system based on the position of the first device in the first coordinate system, a position of the emitter in the second coordinate system, and an orientation of the emitter in the second coordinate system; and emitting a second modulated signal to the first device, the second modulated signal comprising data indicating the position of the first device in the second coordinate system., classified in G01S 17/48.
II. Claims 14-15 and 18-19, drawn to a localization apparatus and method comprising: emitting a first modulated light signal; receiving reflections of the first modulated light signal from at least three devices; determining, based on the first modulated light signal and the reflections, positions of the at least three devices in a first coordinate system associated with an emitter of the first modulated light signal; receiving second modulated signals from the at least three devices, the second modulated signals comprising data indicating positions of the at least three devices in a second coordinate system; and determining a position and an orientation of the emitter in the second coordinate system based on the positions of the at least three devices in the first coordinate system and the data indicating the positions of the at least three devices in the second coordinate system, classified in G01S 17/42.
III. Claim 20, drawn to a localization method, comprising: determining, based on an emitted first modulated light signal and received reflections of the first modulated light signal from a plurality of devices, first positions of the plurality of devices relative to an emitter of the first modulated light signal; emitting at least one second modulated signal to the plurality of devices that comprises data indicating the first positions of the plurality of devices; determining, based on an emitted third modulated light signal and received reflections of the third modulated light signal from at least three of the plurality of devices, second positions of the at least three of plurality of devices relative to the emitter; receiving fourth modulated signals from the at least three of the plurality of devices, the fourth modulated signals comprising data indicating the first positions of the at least three of the plurality of devices; and determining a relative movement of the emitter based on the first positions and the second positions of the at least three of the plurality of devices, classified in G01S 17/88.
The inventions are independent or distinct, each from the other because:
Inventions [I], [II], and [III] are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination [I, II, and III] has separate utility such as none requires the presence of any of the others for its intended and disclosed use such that determining, based on an emitted third modulated light signal and received reflections of the third modulated light signal from at least three of the plurality of devices, second positions of the at least three of plurality of devices relative to the emitter; receiving fourth modulated signals from the at least three of the plurality of devices, the fourth modulated signals comprising data indicating the first positions of the at least three of the plurality of devices; and determining a relative movement of the emitter based on the first positions and the second positions of the at least three of the plurality of devices of Group III does NOT require determining, based on the first modulated light signal and the reflection, a position of the first device in a first coordinate system associated with an emitter of the first modulated light signal; determining a position of the first device in a second coordinate system based on the position of the first device in the first coordinate system of Grroup I or receiving second modulated signals from the at least three devices, the second modulated signals comprising data indicating positions of the at least three devices in a second coordinate system; and determining a position and an orientation of the emitter in the second coordinate system based on the positions of the at least three devices in the first coordinate system of Group II or vice versa.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search Queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention; and
(e)    the inventions are likely to raise different non-prior art issues under35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available.

M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






June 24, 2021


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886